Exhibit 10.2

[LIGHTYEAR PBI HOLDINGS, LLC
LETTERHEAD]

January 23, 2006

Private Business, Inc.
9020 Overlook Boulevard
Suite 300
Brentwood, Tennessee 37027
Attention:  Lynn Boggs

Ladies and Gentlemen:

          You have advised Lightyear PBI Holdings, LLC (“Lightyear”) and The
Lightyear Fund, L.P. (the “Fund”) that Private Business, Inc., a Tennessee
corporation (the “Borrower”), intends to borrow $18,000,000 from Bank of
America, N.A. (“Lender”), which borrowing will be comprised of a $2,000,000
Revolving Credit Facility (the “Revolver”), a $10,000,000 term loan facility
(“Tranche A”) and a $6,000,000 term loan facility (“Tranche B” and together with
the Revolver and Tranche A, the “Senior Credit Facility”).  As a condition to
extending credit under the Senior Credit Facility, Lender has required the Fund
to execute and be bound by that certain Guaranty Agreement with Lender for the
benefit of Borrower (the “Guaranty Agreement”), pursuant to which the Fund shall
guaranty Borrower’s obligations solely with respect to Tranche B. 

          The Fund and Lightyear are pleased to advise you of their commitment,
upon the terms and subject to the conditions set forth or referred to in this
commitment letter (the “Tranche B Commitment Letter”), to enter into and be
bound by the terms of the Guaranty Agreement upon the terms hereof.

          1.          Guaranty.  Upon request of Borrower in connection with
closing of the Senior Credit Facility, the Fund will enter into the Guaranty
Agreement substantially in the form attached hereto as Exhibit A.  The Fund
hereby acknowledges and agrees that it will continue to be bound by the Guaranty
Agreement so long as any amounts due under Tranche B remain outstanding, without
regard to the scheduled maturity thereof.

          2.          Covenants.  Borrower covenants (i) to use its best efforts
to pay in full all amounts and fees arising out of the Tranche B and (ii) to use
its reasonable best efforts to consummate any business or asset disposition
approved by Borrower’s Board of Directors to repay such amounts, (iii) to use
the proceeds from such transaction(s) to pay in full all principal amounts,
interest, and fees arising out of Tranche B, and (iv) to use its best efforts to
refinance its long-term indebtedness if any demand is made under the Guaranty
Agreement.

1




          3.          Commitment Fee.  Borrower will pay Lightyear a commitment
fee of $45,000 in immediately available funds payable upon the closing of
Tranche B.

          4.           Borrower Obligations.  In the event the Fund is required
to make payment in whole or in part to Lender pursuant to the terms of the
Guaranty Agreement, Borrower agrees to immediately reimburse the Fund in full
such amounts actually paid by the Fund to Lender pursuant to the Guaranty
Obligation (but in no event more than $6.0 million) upon written demand from the
Fund of its payment to Lender (the “Reimbursement Obligation”).  In the event
Borrower is unable to pay the Reimbursement Obligation for any reason within ten
(10) business days of the date of demand by the Fund, then (i) Lightyear and
Borrower shall enter into a financing arrangement whereby Lightyear provides
such funds as necessary to Borrower to fulfill the reimbursement obligation on
the terms set forth on Exhibit B (the “Repayment Financing”), (ii)  Borrower
shall use the proceeds of the Repayment Financing to satisfy its reimbursement
obligations to Lightyear, and (iii) Lightyear’s right of demand and collection
for the Reimbursement Obligation shall be limited solely to the proceeds of the
Repayment Financing.

          The obligation of the Fund to enter into the Guaranty Agreement is
subject to (a) there not occurring or becoming known to us any material adverse
condition or material adverse change in or affecting the business, operations,
property, condition (financial or otherwise) or prospects of the Borrower, (b)
the approval of the transactions contemplated by this Commitment Letter by the
disinterested members of the Borrower’s Board of Directors, (c) the negotiation,
execution and delivery on or before February 28, 2006 of definitive
documentation with respect to the Senior Credit Facility satisfactory to
Lightyear and its counsel; and (d) your compliance with your covenants and
agreements contained herein and the correctness of your representations and
warranties contained herein.  Those matters that are not covered by the
provisions hereof are subject to the approval of Lightyear and the Borrower.

          You agree to indemnify and hold harmless the Fund, Lightyear and their
affiliates and their respective officers, directors, employees, advisors, and
agents (each, an “indemnified person”) from and against any and all losses,
claims, damages and liabilities to which any such indemnified person may become
subject arising out of or in connection with this Commitment Letter, the use of
the proceeds from the Senior Credit Facility or any related transaction or any
claim, litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any indemnified person is a party thereto, and to
reimburse each indemnified person upon demand for any legal or other expenses
incurred in connection with investigating or defending any of the foregoing,
provided that the foregoing indemnity will not, as to any indemnified person,
apply to losses, claims, damages, liabilities or related expenses to the extent
they are found by a final, non-appealable judgment of a court to arise from the
willful misconduct or gross negligence of an indemnified person. 

2




          This Commitment Letter shall not be assignable by you without the
prior written consent of the Fund and Lightyear (and any purported assignment
without such consent shall be null and void), is intended to be solely for the
benefit of the parties hereto and is not intended to confer any benefits upon,
or create any rights in favor of, any person other than the parties hereto. 
This Commitment Letter may not be amended or waived except by an instrument in
writing signed by you, the Fund and Lightyear.  This Commitment Letter may be
executed in any number of counterparts, each of which shall be an original, and
all of which, when taken together, shall constitute one agreement.  Delivery of
an executed signature page of this Commitment Letter by facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof.  This
Commitment Letter is the only agreement that has been entered into between us
with respect to the subject matter hereof and sets forth the entire
understanding of the parties with respect thereto.  This Commitment Letter shall
be governed by, and construed in accordance with, the laws of the State of New
York.

          This Commitment Letter is delivered to you on the understanding that
this Commitment Letter nor its terms or substance shall be disclosed, directly
or indirectly, to any other person except (a) to your officers, agents and
advisors and, on a confidential basis, those of Lender who are directly involved
in the consideration of this matter or (b) as may be compelled in a judicial or
administrative proceeding or as otherwise required by law (in which case you
agree to inform us promptly thereof). 

          The compensation, reimbursement, indemnification and confidentiality
provisions contained herein shall remain in full force and effect regardless of
whether definitive financing documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or Lightyear’s
commitment hereunder.

          If the foregoing correctly sets forth out agreement, please indicate
your acceptance of the terms hereof by returning to Lightyear executed
counterparts hereof.  The commitments and agreements of the Fund and Lightyear
herein will expire at the earlier of (i) 5:00 p.m. on January 31, 2006 in the
event Lightyear has not received such executed counterparts, (ii) the completion
of the Acquisition without the Borrower’s use of the commitment represented by
this Commitment Letter and (iii) the termination of the Letter of Intent.

3




 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

LIGHTYEAR PBI HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy Kacini

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

THE LIGHTYEAR FUND, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy Kacini

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

Accepted and agreed to

 

 

 

 

 

 

 

 

As of the date first
written above by:

 

 

 

 

 

 

 

 

PRIVATE BUSINESS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ G. Lynn Boggs

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

4




Exhibit A

Guaranty Agreement

5




Exhibit B
Terms of Repayment Financing

Companies

•

Private Business, Inc  (the “Company”)

 

 

 

 

Senior Credit
Facility

Private Business intends to borrow $18,000,000 in a Senior Credit Facility from
Bank of America, N.A. (“Lender”), which borrowing will be comprised of:

 

 

 

 

 

 

•

$2,000,000 Revolving Credit Facility (the “Revolver”),

 

 

•

$10,000,000 term loan facility (“Tranche A”) and

 

 

•

$6,000,000 term loan facility (“Tranche B”)

 

 

 

 

Closing Date

 

•

Represents the Closing Date of the Senior Credit Facility, which is currently
expected to be Friday, January 21, 2006 but not later than January 31, 2006

 

 

 

 

Lightyear
Guaranty

 

•

As a condition to extending credit under the Senior Credit Facility, the Lender
has required Lightyear to execute and be bound by a Guaranty Agreement with
Lender (the “Guaranty Agreement”), pursuant to which Lightyear shall guaranty
the Company’s obligations solely with respect to Tranche B

 

 

 

 

Commitment
Fee

 

•

Private Business will pay Lightyear a commitment fee of $45,000 in immediately
available funds payable upon the Closing Date

 

 

 

 

Lightyear
Guaranty
Obligation

 

•

If the Company is unable to repay the amount due on Tranche B, then upon demand
Lightyear is required to make payment in whole or in part to Lender.

 

•

The Company agrees to immediately reimburse Lightyear in full such amounts
actually paid by Lightyear to Lender pursuant to the Guaranty Obligation (the
“Reimbursement Obligation”).

 

 

 

 

Lightyear
Financing Arrangement
with Private
Business

In the event Borrower is unable to pay the Reimbursement Obligation for any
reason, then Lightyear and Borrower shall enter into a financing arrangement as
follows:

•

Securities: Series D Preferred Shares with Principal Value equal to the
Reimbursement Obligation, plus Warrants

•

Closing Fee:  3.75% of the Reimbursement Obligation

•

Interest on the Series D Preferred Shares: 10% per annum payable upon redemption

•

Number of Warrants: 4.9% of the common shares currently outstanding, or 66,045
shares (pro rated to the extent that the Reimbursement Obligation is less than
$6.0 million)

•

Warrant strike price: $0.01

•

Expiration of the Warrants: 10 years from the date of issuance

•

Redemption Date of the Series D Preferred Shares: Nine (9) months from the date
of issuance thereof

6

 